Case 0:19-cv-61140-BB Document 11-1 Entered on FLSD Docket 06/11/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 0:19-cv-61140-BLOOM/VALLE

  BLAKE TURIZO,
  Individually and on behalf of all
  others similarly situated,

                          Plaintiff,

  v.

  JIFFY LUBE INTERNATIONAL, INC., a
  Delaware corporation,

                          Defendant.
                                                   /

            [PROPOSED] ORDER GRANTING DEFENDANT’S UNOPPOSED
       MOTION FOR EXTENSION OF TIME TO FILE JOINT SCHEDULING REPORT

         THIS MATTER came on before the Court on Defendant Jiffy Lube International, Inc.’s

  (“JLI”) Unopposed Motion for Extension of Time for Parties to File Joint Scheduling Report

  (“Motion”). The Court, having reviewed the Motion and being otherwise fully advised in the

  premises, hereby ORDERS and ADJUDGES as follows:

         1.        The Motion is Granted.


         2.        The Parties shall file their Joint Scheduling Report and Proposed Scheduling

  Order on or before June 25, 2019.


         DONE AND ORDERED in Chambers, at Miami-Dade County, Florida, this _____ day

  of April 2019.



                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
  Copes furnished to: All counsel of record.
